DETAILED ACTION
Election/Restrictions
Claims 17 and 18 indicate that they are drawn to claims 11 and 12, as the claims recite the coating method, the office will examine these claims as depending from claim 16 which it appears they are intended to depend from.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10 and 16-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 requires placing a graphite boat in a coating device for carrying out a process, but lacks a clear liaison to the process actually taking place. While step two includes that the boat has been baked and taken out, it does not specifically require the step suggested per limitation one to have occurred in the noted coating device.
The Office suggests amending the wording to: “coating device and baking” in the first limitation.
Regarding claims 9 and 10, duplications in the claims (between claims 8-10) should be removed in order to make clear that the exact claimed steps.
The claim includes that the ratio of TMA to N2O is 1 to 15 – it is not clear what the extraneous 25 indicates.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voelk (2016/0111319) in view of Loboda (2014/0264384) and Kim (2007/0196576).
Voelk teaches a coating method comprising:
- coating at least one layer of silicon carbide on the surface of a graphite boat [0045-51]
- and placing processed silicon wafer substrates (see last line of [0051] in a boat and forming silicon oxide, silicon oxynitride or silicon nitride on the substrates by a PECVD process (see claim 25).
	The teachings of Voelk do not include:
1. baking the graphite boat prior to the SiC coating and
2. they do not specifically teach forming all of the noted layers and the teachings do not include aluminum oxide.
	Loboda, however, teaches that prior to forming an SiC layer on consumables, it is useful to bake them [0079].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to bake the boat of Voelk prior to depositing the SiC layer as Loboda teaches that such a step is useful.
Regarding the temperature, Loboda teaches a baking step at 1400-1700 degrees C for 4 to 24 hours [0069], but while Loboda teaches a different temperature and time frame than claimed,  because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature 
	The combined art therefore teaches all elements of the claim except the actual removal and replacement of the boat in between the two placing steps and deposition of aluminum oxide.  In regard to the requirement for depositing all of silicon oxy/nitride/oxide, it is initially held that per the teaching of Voelk that any of the coatings are operable in the solar cell, that all of them would be likewise useful in conjunction.
In any case, Kim teaches a method of forming a solar cell [0023] including forming layers by PECVD on a silicon wafer including a combination of silicon oxide, silicon nitride, silicon oxynitride and aluminum oxide [0031].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form all of the layers of silicon oxide, silicon nitride, silicon oxynitride and aluminum oxide as taught by Kim as Voelk is particularly non-limiting on the layers deposited and Kim teaches that the noted layers are useful in forming a solar cell.
In regard to the boat being removed and replaced in between the baking and the coating with silicon carbide, such a step is not considered patentable because it is a mere modification/selection of the combined process. The teachings of Voelk include forming a silicon carbide layer but those of Loboda are relied on for teaching the baking .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Voelk, Loboda and Kim and in further view of Nemani (6,764,958) and Olsen (2010/0270609).
Voelk is silent on details of the method used to form the SiC film other than applying a plasma of methane and silane [0036], but Nemani further teaches that it is operable to form a silicon carbide layer by plasma CVD using silane, ammonia and methane (see claim 21).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the silane, ammonia and methane of Voelk as an effective manner of forming a silicon carbide layer.
In regard to the aluminum oxide layer, Kim is silent on the gases and conditions used, but Olsen teaches that such a layer is formed using plasma CVD by applying TMA and N2O [0045].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the silane, ammonia and methane of Voelk as an effective manner of forming an aluminum oxide layer by plasma CVD.

The teachings are silent on applying ammonia in the formation of silicon nitride and silicon oxynitride, but the Office takes Official notice that it is well known in the art to apply the gas, even in combination with nitrous oxide, therefore, it would have been obvious to further include ammonia in the formation of any of the noted silicon films as it is pervasively applied in the art.
In regard to the process conditions for the films formed, the combined art is silent on the exact conditions including plasma power, process time and gas flow rates, as stated above, the optimization of routine process variables is not patentable without a showing of criticality.  To select the particularly claimed process conditions (including the flow rates, plasma powers, and process times) would have been prima obvious as a matter of forming the desired films and optimizing their formation.  The specification provides no specific criticality for the claimed process conditions relative to the conditions as laid out in the prior art within the scope of the claim.
It is further noted that the process conditions are further narrowed in claim 10, and further suggest the lack of criticality of the claim 9 process conditions.
Regarding claim 10, as per above, the selection of particular process conditions does not set forth patentabilty.  In this case, many of the claimed ranges of process variables are narrower than in claim 9 but still do not set forth criticality of the method.  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Voelk, Loboda and Kim and in further view of Hsu (2006/0027171).
The teachings of the combined prior art are described above but do not include a pin in the boat as claimed.  Hsu teaches that support pins are known to be used in wafer boats in semiconductor processing [0009].  While the specific details of the pin per Hsu do not include all of the claimed parts, the fabrication of a pin to include a base, shaft and cap would be a matter of making such a pin in separate parts.   As per MPEP 2144.04 V. B. and C., making integral or separable is prima facie obvious and per MPEP 2144.04 IV. A. and B. A change of size and/or shape is also prima facie obvious, all without a showing of criticality.  The citations to the MPEP are made because the configuration as claimed is merely a matter of making the pin that is taught per the prior art into different components and controlling the size thereof. There is no criticality suggested by the specification in controlling the pin dimensions or composition of claims 16-18 particularly wherein the claims are drawn to a process of using the boat.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.  In applicant’s response, they restate the claim and then summarize the prior art as applied the only comment is that the prior art does not cure the deficiency of Voelk, but there are no specific arguments as to how the prior art does not teach the instant claims.  Applicants also suggest that the above distinguishing features provide benefits but there is no actual description or arguments related to the claimed matter actually providing those benefits as argued.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715